Lord, J.
It is difficult to understand from the report the precise ground upon which the presiding judge refused to permit the note in suit to be read to the jury. Assuming it to be true that the note had been altered, there was certainly evidence to go to the jury upon the question whether it was altered before or after delivery. Indeed, it seems impossible to see any *326substantial evidence that the alteration was after delivery. The witness Wadsworth identifies this as one of four notes all executed on the same day, and as parts of the same transaction. To secure these four specific notes, a mortgage deed was executed at the same time and as part of the same transaction. The mortgage and all the other notes bore date June 6,1873. They were, however, all written on June 11, 1873. The mortgagors at the same time received a deed from one Hildreth, to whom these several notes were payable. This deed also bore date June 6, 1873. The witness Wadsworth, as a magistrate, took the acknowledgment of both deed and mortgage at the same time; and very properly made the acknowledgment as of the true date June 11, 1873. Inasmuch, therefore, as they were all written on June 11, and were all parts of the same transaction, and all were by arrangement of the parties to bear date June 6, the question should have been submitted to the jury, whether any material alteration had been made in the note after delivery.

Verdict set aside.